Case 2:19-cv-15749-SRC-CLW Document1 Filed 07/24/19 Page 1 of 7 PagelD: 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

MICHAEL FRITZ
No.

VS.
JURY TRIAL DEMANDED

TERMINITE, INC., BRINKS TANK
SERVICES, INC. and RONALD
BRINKS

CIVIL ACTION COMPLAINT

JURISDICTION AND VENUE
1. This Court has jurisdiction of this action pursuant to
the Fair Labor Standards Act, 29 U.S.C. § 216 (hereinafter

“FLSA”) and 28 U.S.C. § 1331.

2. Venue lies in the United States District Court for the
District of New Jersey pursuant to 28 U.S.C. §1391 because
defendants maintain places of businesses in this District in

both Union County and Morris County.

PARTIES
3. Plaintiff, Michael Fritz, is an adult individual
residing at 625 Beachwood Avenue, Toms River, NJ 08753.
4. Defendant, Terminite Inc. (hereinafter “Terminite”), is
a corporation with a place of business located at 1256 Liberty
Avenue, Hillside, NJ 07205.
5. Defendant, Brinks Tank Services, Inc. (hereinafter

“BTSI”), is a corporation with a place of business located at
Case 2:19-cv-15749-SRC-CLW Document1 Filed 07/24/19 Page 2 of 7 PagelD: 2

1256 Liberty Avenue, Hillside, NJ 07205.

6. Defendant, Ronald Brinks (hereinafter “Brinks”), is an

adult individual residing at 5 Turtle Road, Morristown, NJ

07960.

. FACTS

7. Plaintiff commenced employment with defendants Terminite
and Brinks on or about April 1, 2012 as a Pest Control Home
Inspector.

8. In about August 2014, Plaintiff was trained to locate
oil tanks and thereafter was assigned by defendant Terminite and
Brinks to intermittently work as an “Environmental Technician”
for defendant BTSI as a shared employee.

9, Plaintiff’s pay during Mondays through Fridays for his
work for both defendant Terminite and defendant BTSI came
directly from defendant Terminite.

10. Plaintiff was not exempt from the provisions of the
FLSA for the reasons specified in Count 1 below.

11. Defendant Brinks is personally liable under the FLSA
because he was an “employer” as defined pursuant to the FLSA
because, at all times material hereto, he was an officer of both
the defendant Terminite and the defendant BTSI, and he

maintained control over the operations and employment practices
Case 2:19-cv-15749-SRC-CLW Document1 Filed 07/24/19 Page 3 of 7 PagelD: 3

of both of these companies by engaging in activities including
but not limited to:

(a) He was the final decision maker on all matters
concerning the operation of the companies;

(bo) He established all of the policies of the companies;

{c) He was the policy maker for the companies;

(d) He made or participated in every important decision
made on behalf the companies and all such decisions required his
final approval; and

(e) He formulated all policies related to payroll and
wages.

12. The defendants herein were alter-egos of one another
because they shared multiple employees and shared in the payment
of employee wages for multiple employees of defendant Terminite
as set forth herein below.

13. The applicable time period to this complaint goes back
at least three years from the date of filing of this complaint
through June 3, 2018. (hereinafter “the applicable time
period”).

14. Plaintiff's rate of pay with defendants was $23.00 per
hour during the applicable time period.

15. Plaintiff worked an average of at least 11 hours per
week (which include one hour per day for “lunch breach” which

plaintiff never took and Saturday hours in excess of $150.00 as
Case 2:19-cv-15749-SRC-CLW Document1 Filed 07/24/19 Page 4 of 7 PagelD: 4

described herein below) for defendants during the applicable
time period.

16. For the first five hours of overtime during
plaintiff's regular work week — Monday through Friday-plaintiff
was paid only straight time.

17. For all hours plaintiff worked on Saturdays,
Defendants paid plaintiff a $150.00 flat fee by way of a
checking account in the name of defendant Brinks which only
compensated him for 4.35 hours of overtime per week.

18. Thus, during the applicable time period, plaintiff was
compensated only $265.00 per week for at least 11 hours of
overtime per week by defendants.

19. Based upon plaintiff’s overtime rate of $34.50 per
hour, he was entitled to be paid at least $379.50 per week for
the at least 11 hours of overtime for defendants described
above.

20. Thus, plaintiff was underpaid at a rate of at least
$114.50 per week by defendants during the applicable time
period.

21. Plaintiff thus was underpaid for at least 147 weeks by
defendants, which resulted in total lost overtime pay of at

least $16,831.50 in overtime wages during the applicable time

period.
Case 2:19-cv-15749-SRC-CLW Document1 Filed 07/24/19 Page 5 of 7 PagelD: 5

COUNT I - Failure to Pay Overtime
22, The plaintiff incorporates herein previous averments
as if fully set forth at length herein.
23. Defendants operate business, which are engaged in
commerce and have annual gross sales volume in excess of

$500,000.00 annually.

24, Section 207(a}) (1) of the FLSA states that an employee
must be paid overtime, equal to at least one and one half times
the employee’s regular rate of pay, for all hours worked in
excess of 40 per week.

25. By the above-alleged conduct, defendant has violated
the FLSA by failing to pay plaintiff’s overtime compensation as
required by the FLSA in the sum of at least $16,831.50 during
the applicable time period.

26. Section 13 of the FLSA, 29 U.S.C. §2 13, exempts
certain categories of employees from the overtime compensation
requirements set forth in Section 207 (a) (1) of the FLSA.
However, none of the Section 13 exemptions apply to the
plaintiff because, plaintiff had not been paid a guaranteed
salary of at least $455.00 per week and had not otherwise met
the requirements for coverage under the exemptions.

27. Defendants have acted willfully and have either known

that their conduct violated the FLSA or has shown reckless
Case 2:19-cv-15749-SRC-CLW Document1 Filed 07/24/19 Page 6 of 7 PagelD: 6

disregard for the matter of whether their conduct violated the
FLSA.

28. Defendants have not acted in good faith with respect
to the conduct alleged herein.

29. Specifically, defendants failed to pay plaintiff in
full for all overtime worked as aforesaid.

30, As a result of Defendants’ unlawful practices,
plaintiff suffered a loss of wages.

31. Plaintiff is entitled to recover from the Defendants
liquidated damages in a sum equal to actual damages pursuant to

the FLSA of at least $16,831.50.

32. Plaintiff is entitled to recover from the Defendants
reasonable attorneys’ fees at a rate of at least $450.00 per
hour and costs pursuant to the FLSA.

33. Thus, plaintiff seeks damages of at least $33,663.00
in actual and liquidated damages along with reasonable

attorneys’ fees and costs pursuant to Count 1 of his Complaint.
Case 2:19-cv-15749-SRC-CLW Document1 Filed 07/24/19 Page 7 of 7 PagelD: 7

WHEREFORE, plaintiff demands that judgment on Count 1 to be
entered in his favor against defendants either jointly,
severally or individually for unpaid overtime, liquidated
damages, reasonable attorney’s fees, costs and any other relief

that this Honorable Court deems to be fair and proper.

/s/f Samuel A. Dion

 

Samuel A, Dion, Esq.

Dion & Goldberger

1845 Walnut Street, Suite 1199
Philadelphia, PA 19103
215-546-6033 (phone)
215-546-6269 (fax)
Samueldicn@acl.com (email)
Attorneys for Plaintiff
